Title: From Thomas Jefferson to Henry Remsen, 9 November 1793
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Germantown Nov. 9. 1793.

I am returned to this place about a week ago, the President having concluded to fix the Executive here till the meeting of Congress or till we shall see whether Philadelphia becomes safe. It is believed to be so now, insomuch that the refugee inhabitants are flocking into it. It is said there are no new subjects in the hands of the Physicians since the great
 
rains. Some of those before infected are still sick. I therefore think it probable that Congress will find it safe to sit there. We expect that knowing the President to be here it will be an evidence to them that this place is safe, that they will therefore gather here, consult informally together as to the place of their session, and having made up their minds on that point, will go into the feilds of Philadelphia (if they think the Congress house not safe) and there adjourn by a vote. Their next meeting having been fixed by a joint vote (which is a law as to this matter) it is understood that they cannot be a legal body, till they shall legally change the place.
I am to acknolege the receipt of your favors of Oct. 1. 7. 14. and to thank you for your care of the letters, and the box containing my model of the threshing machine. About this machine I am most anxious, as it is most precious to my future occupation as a farmer. I will therefore pray you to send it by some American vessel going to Richmond, and not to any other place in Virginia, because were it landed at Norfolk, or any where else, I know from experience the certainty of losing it. Great pains have been taken by Mr. Pinckney to procure the model and get it out to me, and it has cost 13. guineas. I will bear in mind the price of the inkpot and send it by the first person I see going to New York. In the mean time should we go into Philadelphia and you should fulfill your purpose of visiting that place I shall be very happy to see you should I be still there as I shall be to the close of the year. I am with great and sincere esteem Dr. Sir Your friend & servt

Th: Jefferson


P.S. Be pleased to direct the box to the care of Colo. Robert Gamble merchant Richmd.

